Notice of Allowability
	Claims 1-12 and 17-18 are allowed. The following is an examiner’s statement of the reason for allowability: the closest prior art of Rohr does not teach the amended limitation of 5/16/2022, ‘wherein the zipper terminates near the head end and the foot end of the mattress.’ Rohr instead teaches a zipper attachment system between an adjustable foundation and a mattress that extends completely around a perimeter of the mattress and does not have termination of zippers on each longitudinal sides of the mattress as required by claim 1. Further, Rohr suggests attachment of its zipper tapes to the respective mattress and foundation via hook and loop (reversable style fasteners) while the instant claims require the attachment of its zipper tapes to the mattress/foundation by seams (non-reversable attachment). Further other prior art of record, such as US 9049941 (Clenet) show an attachment structure only located on ends of a mattress/foundation. Additionally, the amendments to create a new independent claim (claim 5), has been further searched and considered. Claim 5 has several inventive aspects, the first being the inwardly spacing of the first and second seam from the perimeter of the adjustable foundation. Additionally in combination with the other claimed limitations, the first and second zipper tapes each having first and second teeth that are engaged with each other, is another inventive feature. 
	In conclusion, independent claims 1 and 5 and dependents thereof are all deemed allowable over the prior art on record. Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/15/2022